Citation Nr: 1133827	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  10-33 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Spouse


ATTORNEY FOR THE BOARD

S. Pflugner
INTRODUCTION

The Veteran served on active duty from June 1953 to May 1955.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).  


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss cannot be reasonably disassociated from his active military service.

2.  The Veteran's current tinnitus cannot be reasonably disassociated from his active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.385 (2010).

2.  Tinnitus was incurred in or aggravated by active duty service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107; 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2010).  Without deciding whether notice and development requirements have been satisfied, the Board is not precluded from adjudicating the Veteran's claims herein.  This is so because the Board is taking action favorable to the Veteran.  As such, this decision poses no risk of prejudice to the Veteran with respect to above captioned claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In May 2008, the National Personnel Records Center (NPRC) performed thorough and extensive search for the Veteran's service treatment records, but to no avail.  NPRC ultimately determined that the Veteran's service treatment records were destroyed in a fire and, thus, were unavailable for review.  Any further efforts to locate them would be futile.  As a consequence of the Veteran's service treatment records being unavailable, the Board acknowledges, and accepts, the heightened obligation to provide an explanation of the reasons and bases for its findings and to consider the benefit of the doubt rule under 38 U.S.C.A. § 5107(b) in reaching the decision contained herein.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Historically, the Veteran served on active duty from June 1953 to May 1955.  In March 2008, the Veteran submitted claims of entitlement to service connection for bilateral hearing loss and tinnitus.  He claimed that his current bilateral hearing loss and tinnitus were due to inservice exposure to acoustic trauma.  Specifically, the Veteran asserted that he was exposed to noise associated with a variety of small arms fire, including rifles, machine guns, and bazookas.  Subsequent to these claims being denied in a June 2008 rating decision, the Veteran perfected an appeal.  The Veteran's service connection claims have been certified to the Board for appellate review.

Service connection may be granted for disability due to a disease or injury, which was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, the following must be shown: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As discussed above, the Veteran's service treatment records were unavailable for review because they were destroyed in a fire.  According to his Form DD 214, the Veteran's military occupational specialty was cook.  He was assigned to the Medical Company, 123rd Infantry Regiment.

A VA treatment report, dated in October 2000, demonstrated that the Veteran complained of decreased hearing, bilaterally, which had slowly worsened over the past several years.  The Veteran's medical history was positive for noise exposure and "rare" tinnitus.  The Veteran also reported an incident of traumatic perforation of his left tympanic membrane approximately 2 or 3 years prior.  The Veteran denied middle ear infections, ear surgery, or previous hearing aid use.  Audiological testing demonstrated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
45
70
90
LEFT
5
15
60
80
100

The diagnosis was sloping mild to severe sensorineural hearing loss above 1000 Hertz, bilaterally.  The Veteran was fitted for hearing aids.

In his March 2008 claim, the Veteran indicated that the onset of his bilateral hearing loss and tinnitus was August 1953, without further elaboration.  He also indicated that a "Medic" treated him.  In a contemporaneous statement in support of his claim, the Veteran stated that he qualified on the M-1 carbine and familiarized himself with a .45 caliber pistol; .50 caliber and .30 caliber machine guns; and the bazooka.  He asserted that the noise associated with firing these small arms caused his ears to "ring."  He then stated that he had experienced this problem for "many" years.

In March 2008, the Veteran underwent a private audiological examination, conducted by J.A.W., Au.D., CCC-A, which demonstrated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
70
90
95
LEFT
20
25
75
95
105

In a May 12, 2008 letter, Dr. J.A.W. indicated that the Veteran reported a history of hearing loss and continuous tinnitus that began following service.  After a review of the Veteran's claimed inservice acoustic trauma and clinical test results, the diagnoses were mixed hearing loss, right ear, and sensorineural hearing loss, left ear, and bilateral tinnitus.  Dr. J.A.W. then opined:

After reviewing the [V]eteran's service history, it is at least as likely as not that the [V]eteran's hearing loss and tinnitus are the result of his exposure to hazardous noise while in the service.

In a March 24, 2009 letter, L.L.I., Au.D., CCC-a, reported that the Veteran presented with reports of hearing loss and tinnitus stemming from his active duty service.  The Veteran stated that he was exposed to gunfire and artillery in his position as a gunner in the infantry during his first year of service without the benefit of hearing protection.  Following his active duty service, the occupational history included working on oil rigs and around welders, as well as custodial work.  During his post-service work, the Veteran indicated that he "occasionally" used hearing protection.  After reviewing the Veteran's clinical test results, the diagnosis was binaural hearing loss and tinnitus.  Dr. L.L.I. then opined:

After reviewing the [V]eteran's service history, it is just as likely as not that a portion of the [V]eteran's hearing loss and tinnitus could be the result of his exposure to hazardous noise while in the service, as well as exposure to noise in the oil field.

In May 2009, the Veteran's spouse submitted a statement wherein she asserted that the Veteran served with the 44th Infantry prior to his service as a cook.

In May 2009, the Veteran submitted a statement wherein he claimed that he was assigned to the 123rd Infantry/44th Infantry Division.  He claimed that his duty was to "help while the new company was being trained on the rifle range, grenade throws, machine gun, [illegible], mortar fire, etc."  He claimed that he was closely involved in this training for approximately four or five months, which was the cause of his bilateral hearing loss and tinnitus.  He also claimed that, after being hospitalized for tonsillitis, it was recommended that be reassigned in order to avoid medical complications.  It was at this point that, the Veteran stated, that he was trained as a cook.

In a July 2009 statement in support of the Veteran's claims, a co-worker, S.T., asserted that he worked with the Veteran in the oil fields.  S.T. provided anecdotal evidence of the Veteran hearing loss, and stated that the Veteran was unable to hear for the entirety of their relationship.

In July 2009, a post-service subordinate to the Veteran, whose name was illegible, stated that the Veteran was "never around any loud noise for any length of time that would have caused his hearing loss."  This individual also stated that repeating statements to the Veteran was "always necessary."

In another July 2009 statement in support of the Veteran's claims, a fellow service member, R.L.J., stated that he served during the same period of time as the Veteran.  R.L.J. then confirmed that he and the Veteran assisted with training a new company on the rifle, machine gun, and bazooka.  R.L.J. also stated that the Veteran was reassigned following a tonsillectomy.

Another fellow service member, L.R.S., submitted a statement in support of the Veteran's claims.  Therein, L.R.S. asserted that he served with the Veteran, and that he and the Veteran were trained in grenade throwing, machine guns, and other weapons that would cause ringing in their ears and would cause their ears to hurt.

A third fellow service member, E.H., submitted a July 2009 statement in support of the Veteran's claims.  E.H. asserted that he served with the Veteran for two years with the 44th Infantry, and that he and the Veteran were trained on machine guns, bazookas, rifles, and other small arms.  E.H. reported that the weapons training exposed him and the Veteran to loud noises that caused their ears to ring and hurt.

In July 2009, the Veteran submitted a statement wherein he reiterated his contention that he was assigned to infantry training for the six months of his active duty service before being reassigned as a cook.

In November 2009, the Veteran underwent a VA audiological examination to ascertain the presence of bilateral hearing loss and tinnitus and, if either or both were present, whether each was incurred or due to his active duty service.  An audiological examination revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
55
85
105
LEFT
20
25
65
90
110+

During the examination, the Veteran reported that he underwent six months of basic training at the beginning of active duty service.  Therein, he claimed that he was exposed to loud noise associated with rifle and machine gun fire, grenade explosions, and mortar fire.  The Veteran also reported participating in maneuvers during which he drove a jeep.  During both his weapons training and the maneuvers, the Veteran reported that he was not provided hearing protection.  The Veteran again said that he was reassigned as a cook following a tonsillectomy.  He asserted that he was not exposed to loud noise as a cook, during his 40-year post-service career as an oilfield rig salesperson and manager, or during his seven-year post-service career as a church custodian.  After reviewing the Veteran subjective complaints, the diagnosis was moderate to profound sensorineural hearing loss, bilaterally.  The examiner then reviewed all of the relevant evidence associated with the Veteran's claims file and opined as follows:

After reviewing [the V]eteran's c[laims] file...I cannot resolve this issue without resort to mere speculation as there is:

1) No audiometric data available from [V]eteran's discharge

2) Conflicting information found between information in [V]eteran's c[laims] file and today's audiologic evaluation.

Today, [the V]eteran denied a history of occupational loud noise exposure and denied a history of traumatic perforation of the left tympanic membrane.  However, he did report removal of debris from his right ear canal approximately 10 years ago.

If I had to speculate, I would state that it is at least as likely as not that [the V]eteran's current hearing loss [and] tinnitus are secondary to acoustic trauma from his reported military noise exposure during basic training.

Thereafter, in a December 2009 addendum to this report, the VA audiologist stated that the language "[i]f I had to speculate, I would state that it is at least as likely as not that [the V]eteran's current hearing loss [and] tinnitus are secondary to acoustic trauma from his reported military noise exposure during basic training" should be removed from the November 2009 examination report, and that the statement, "[u]nable to provide an opinion without resorting to speculation" should replace it.  The addendum did not provide the reasoning for the change.

In a March 5, 2010 letter, B.W., Au.D., CCC-A, reported that the Veteran presented with a history of hearing loss and tinnitus that began while on active duty service.  The Veteran reported that he was exposed to noise associated with gunfire and artillery while serving as a gunner in the infantry during his first year of service.  After reviewing the Veteran's current complaints, his post-service occupational noise exposure, and clinical test results, the diagnosis was binaural hearing loss and tinnitus.  The audiologist then opined:

After reviewing the [V]eteran's service history, it is just as likely as not that a portion of the [V]eteran's hearing loss and tinnitus could be the result of his exposure to hazardous noise while in the service, as well as his exposure to noise in the oil field.

According to an April 2010 private medical examination report, the Veteran reported that he was in basic training at Fort Lewis, Washington, for twelve weeks.  During this time, the Veteran was trained on the M16, pistols, and M60 machine guns.  The Veteran described the training as "intensive" because his unit was preparing to deploy to the Korean War.  At some point during basic training, the Veteran underwent a tonsillectomy, after which he was reassigned as a cook.  He also stated that, since the tonsillitis and tonsillectomy, he experienced "roaring" in his ears, as well as a high-pitched ringing sound.  After reviewing the Veteran's post-service occupational noise exposure, his current complaints, and the relevant evidence of record, the diagnosis was noise induced hearing loss, noise induced tinnitus, and Eustachian tube dysfunction due to tonsillitis.  The doctor, J.W.E., 

M.D., then opined:

It is my medical opinion that the injuries, impairments, and disabilities set forth in my diagnosis and this report are, as likely as not, due to and a consequence of this [V]eteran's service.

. . . .

His noise exposure in basic training to the M16, .45 pistol, and especially the M60 machine guns[,] caused tinnitus and ringing in his ears while in the service.  The noise exposure caused an injury to the hearing cells in the ears, which have caused a steady decline and death of cells over time.

While in the service, he developed severe tonsillitis, which would have blocked off the Eustachian tubes.  He was hospitalized for twenty-one days with antibiotics before they could even do the tonsillectomy.  Since the infection in the tonsils and then the surgery, scar tissue around the Eustachian tubes has caused Eustachian tube dysfunction with continued decreased air movement in the ears contributing to more hearing loss.  It is not on physical examination that he has decreased insufflations, even today.

In August 2011, the Veteran and his spouse testified at a Board hearing.  The Veteran testified about his inservice experiences, including training on small arms and participating in intensive maneuvers, without the benefit of hearing protection.  He also testified about his post-service occupational noise exposure, clarifying that he was not working on oil rigs in the fields, but that he was only exposed to noise for a short period of time when delivering tools to various oil rig sites.  He further testified that despite the October 2000 VA treatment report, he never experienced a perforated tympanic membrane.  He claimed that the inclusion of such in his treatment records was a mistake.  The Veteran's spouse testified that the she knew the Veteran before he entered active duty service and that he did not have hearing loss or tinnitus prior to entering active duty service.  Upon his release to a Reserve unit, the Veteran's spouse testified that she immediately noticed a "severe" change in his hearing acuity.

As discussed above, the Veteran service treatment records were destroyed in a fire and, thus, were not available for review.  His Form DD 214 indicates that his military occupational specialty was cook and he was assigned to the Medical Company, 123rd Infantry Regiment.  Statements submitted by three service members who served with the Veteran demonstrate that the Veteran underwent infantry training.  These fellow service members corroborate the Veteran's claim that he was exposed to loud noise associated with the firing of small arms, bazookas, and grenade explosions.  The Veteran has testified that he began experiencing ringing in his ears while in the military, and his wife testified that she noticed a severe change in his hearing acuity immediately after his discharge from active duty.  The Board finds these statements and the Veteran's and his wife's testimony, as competent and credible evidence which support the Veteran's claims.

Additionally, the evidence of record clearly demonstrated current diagnoses of bilateral hearing loss and tinnitus.  See Hickson, 12 Vet. App. at 253; Pond, 12 Vet. App. at 346.  Thus, the salient issue in this case is whether the Veteran's current bilateral hearing loss and tinnitus are related to his active duty service, to include his exposure to acoustic trauma while in service.

To the extent that the Veteran asserts that his current bilateral hearing loss and tinnitus are related to his active duty service, the Board finds that as a layman, his statements are not competent evidence on the etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Id.  Lay assertions of a diagnosis cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

In this, and in other cases, only competent evidence may be considered to support Board findings.  Accordingly, the Board is not free to substitute its own judgment for that of an expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  There are five medical opinions associated with the Veteran's claims file concerning the etiology of the Veteran's bilateral hearing loss and tinnitus:  Dr. J.A.W.'s May 12, 2008 opinion; Dr. L.L.I.'s March 24, 2009 opinion; the November 2009 VA examiner's opinion; Dr. B.W.'s March 5, 2010 opinion; and Dr. J.W.E.'s April 21, 2010 opinion.  As the VA examination addendum did not provide the rationale for the change in the examiner's opinion and therefore, the Board finds that it is of lesser probative weight than the other four etiological medical opinions.  Each of these four medical professionals ultimately concluded that the Veteran's bilateral hearing loss and tinnitus were etiologically related to his inservice acoustic trauma.  Consequently, the Board finds that the weight of the evidence shows that the Veteran's current hearing loss and tinnitus cannot be reasonably disassociated from his military service and therefore, service connection for bilateral hearing loss and tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); O'Hare, 1 Vet. App. at 367.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


